Sherwood, J. (dissenting.)
— This is an equitable proceeding to obtain a decree restoring a destroyed deed which gave to the bodily heirs of Frances D. Hickman a remainder in fee in a certain lot in Mexico, after the expiration of their mother’s life estate in said lot. The petition also asked for other and further relief.
In 1886,’ Lakenan and wife for a consideration of $2,000, conveyed to Frances D. Hickman for her life, with remainder to the natural heirs of her body, the lot in litigation, being a lot ninety feet by two hundred and seventy feet, to wit: The north pait of lot 35, Sparks’ addition to the city of Mexico. This deed, a general warranty deed, was never put to record, but. was retained by Mrs. Hickman, the life tenant, who-thereupon with her family took possesion of the premises. About three years thereafter, to wit, in 1889, Lucy J. Grreen and her husband became desirous of changing a forty acre tract in the county, owned by Mrs. Grreen, for the litigated lot on which Mrs. Hickman and her family then lived, so they engaged the services of Moore & Nelson, real estate agents in Mexico, to effect the exchange, and this was by the following contract:
“Contract between principal and agent for the sale of real estate. This writing made on the sixteenth day of May, A. D. 1889, witnesseth: That Lucy Grreen and J. R. Grreen, of the county of Audrain, in the state of Missouri, have this day placed with Moore & Nelson *181the following described property of which -they are the owners in fee, situate in township 50 of range 9, county of Audrain, and state of Missouri, to wit: All that certain farm or tract of land containing forty acres, N. E. S. W., sec. 12, Tp. 50, Bange 9, for which the said Lucy J. Green and J. €t. Green hereby agree to take in exchange lot'number 35, Sparks’ addition to Mexico, Missouri, belonging to Francis D. Hickman, price, $2,000. Terms of payment as above. Amount of mortgage of property ?--How soon after sale can give possession !-November 1,1889; the said Moore & Nelson shall have the agency of sale for the above property for one month from the date hereof; and we hereby authorize them to sell and contract under seal with purchaser for said premises according to the price and terms of payment above written, or any price or terms which we may agree to accept other than the above; and if the said property be sold or exchanged during the period above stated, no matter by whom, of after .above period on information obtained through their agency, we agree to pay them a commission of $50 on gross amount on such sale or exchange.
“Lucy J. Gkeen, [seal]
“J. B. (his S mark) Gbsen, [seal]
“Signed in the presence of J. T. Nelson.”
Two days Liter a similar contract was entered into between this firm and Mrs. .Hickman. In order to effect this exchange, it became necessary to destroy the deed from Lakenan to Mrs. Hickman, and to substitute in lieu thereof a deed from Lakenan to Mrs. Hickman alone, which would convey merely a fee simple title. No such new deed was executed by the complainant Lakenan to Mrs. Hickman alone; but this deed was but a quitclaim deed, though it recited the same consideration as the former one. On the other hand, the deed executed by Mrs. Hickman to Mrs. Green, which *182conveyed to her the lot in controversy, to her sole and separate use, was general warranty deed. But when Mrs. Green and her husband came to execute the deed for the forty-acre farm, they executed a general warranty deed to Mrs. Hickman for life with remainder to her bodily heirs, in similar form to her original deed from Lakenan. The parties then exchanged deeds and moved respectively to the farm and lot thus mutually exchanged, after which the original deed to Mrs. Hickman by Lakenan was destroyed by Nelson, the agent of both parties, in the presence of Mrs. Hiokman, Thomas Hickman and Lakenan. Mrs. Hickman died before this proceeding was instituted.
The answer of Mrs. Green was a general denial; admitted the exchange of the different pieces of property as already stated, and that the deed of Mrs. Green to Mrs. Hickman and her heirs was as heretofore alleged, and denies what is not expressly admitted, etc. etc. Reply filed.
In addition to Mrs. Green and her husband there are other defendants, either the children or the grandchildren of Mrs. Hickman, for whom a guardian ad litem was appointed. -Lakenan was also made a defendant. The court below found for Mrs. Green and that she was a purchaser without notice, and plaintiffs appeal. Other facts than heretofore recited will appear in the following opinion.
The dominant issue in this cause is the question of notice to Mrs. Green. After discussing this question, others of less importance, but yet bearing on the main issue, will be passed upon.
1. No reason is perceived why in this case the general rule should not prevail, that notice to the agent is notice to the principal. Meier v. Blume, 80 Mo. 184; Hayward v. Ins. Co., 52 Mo. 181; Chouteau v. Allen, 70 *183Mo. 290; Story on Agency, sec. 140; Wade on Notice, secs. 31, 32, 33; Kerr on Fr. & Mist., p. 258.
In this case the agency of Moore & Nelson was a general one; by the written authority and. contracts entered into by and between them and Mrs. Green and Mrs. Hickman respectively they were empowered to make the exchange of properties, “to sell and contract under seal with the purchaser for said premises according to the price and terms of payment above written, or any price or terms which we may agree to accept other than the above.” If such language did not make Moore & Nelson general agents, it is hard to say what words would be sufficient.
Notwithstanding Nelson’s evasive manner of answering the question as to whether the original deed from Lakenan to Mrs. Hickman and her heirs was “in Ms hands” before its destruction, he was forced to admit that he know of its existence before that time, and knew that it was not destroyed till after the other deeds were delivered. And he further states that “Mrs. Hickman requested it,” i. e., the destruction of the deed. This single circumstance was amply sufficient to fix Mrs. Green with notice of the unrecorded deed, and to inform her of it as fully as her agent was informed.
And it does not matter that it does not appear of what kind of estate Mrs. Green was seized in the forty-acre farm. Grant that she was seized simply in fee, and, therefore, under our rulings, could not bind her by a contract in writing with a third person ( Wilcox v. Todd, 64 Mo. 390; Hall v. Callahan, 66 Mo. 316; Hord v. Taubman, 79 Mo. 101; Henry v. Sneed, 99 Mo. 407) still it does not thence follow that notice to Nelson would not be notice to her. Hnder a recent ruling of this court (Flesh v. Lindsay, 115 Mo. 1), a married woman is not to be regarded as a very impersonal *184person after all. Mrs. Green had eyes to see and ears to' hear, and doubtless Nelson communicated to her-what he knew regarding the prior deed and he will be presumed to have done so.
In the case cited, Bukgess, J., applied to a married woman in the use of her property the maxim “ sicutere tuo,” etc., and I can'discover no reason why another maxim equally familiar is not applicable here. In a word, Mrs. Green can not be permitted to flaunt her disability in the face of a court of equity; assert she had no notice because she could have no agent, and still at the same time claim and hold under the questionable service of the very person whom she employed in that fiduciary capacity. Such conduct will not be tolerated by a court of conscience. Qui sentit commodum sentire debet et onus. Broom’s Leg. Max. [8 Ed.], 706; 2 Burr. L. Dict., 369; Story on Ag. [9 Ed.], sec. 389; 1 Story’s Eq. Jur. [13 Ed.], sec. 469.
2. But there are other facts and principles of law which tend to the same conclusion: Thus, when Mrs. Green began her negotiations with Mrs. Hickman, the record of deeds of the county showed that Lakenan was the owner of the legal title to the lot; this gave Mrs. Green' constructive notice that he was the real owner. 3 Washburn on Real Prop. [5 Ed.], 335, and cases cited. And this, too, when Mrs. Hickman was then in the actual, notorious, open, exclusive, unequivocal and visible possession of the lot, and had been thus fin possession for some three years previously; and this was known to Mrs. Green who resided on her forty-acre farm, some three miles from there. Under the authorities in this state, such a possession is evidence of actual notice sufficient in ordinary circumstances to satisfy a jury that a party purchased with knowledge of a prior deed. Actual notice under our registry acts is not certain knowledge, but such information as men *185generally act upon in the transactions of life. Vaughn v. Tracy, 22 Mo. 415; s. c., 25 Mo. 318.
In Speck v. Riggin, 40 Mo. 405, the court holds that “notice * * * is actual when the purchaser either knows of the existence of the adverse claim or title, or is conscious of having the means of knowing, although he may not use them.” See, also, Maupin v. Emmons, 47 Mo. 304; Martin v. Jones, 72 Mo. 23; 3 Washburn on Real Prop., 336; Tiedeman on Real Property [Enlarged Ed.], sec. 819.
A recent author says upon this subject that “if facts are brought to the knowledge of a party, which would put him, as a man of common sagacity, upon inquiry, he is bound to inquire; and if he fail to do so, or to do so properly, whether fraudulently or only negligently, he will be chargeable with notice of what he might have learned upon reasonable examinátion.” Bigelow on Fraud, p. 386.
In another work of merit touching the point in hand, it is said: “The reason of the rule is this, that it is the duty of a person who proposes to deal respecting the title to a particular tract of land, to ascertain in advance who is in possession of it, and by what rights he claims to hold it; and if he neglects this duty, it is only just that he should be chai-ged with the knowledge that he would have obtained had he performed it.” 2 White & Tudor’s Leading Cases in Equity, p. 180. See, also, Leavitt v. LaForce, 71 Mo. 353, and cases cited.
Besides all that, the very written contract or memorandum, call it what you will, which Mrs. Green signed and gave to Moore & Nelson for the exchange of the properties, recognized and admitted that the title to the lot was in Mrs. Hickman, though the county record showed the legal title to be in Lakenan. This of itself charged her with notice, and compelled *186her to institute the most diligent inquiry as to the true nature, scope and extent of Mrs. Hickman’s title.
3. But this is not all; Lakenan says that some days, perhaps a week, before the quitclaim deed was executed by him to Mrs. Hickman, he met Mrs. Green and her husband, and one of them asked him what kind of a deed he had made to Mrs. Hickman, whereupon he told them he had deeded the lot to Mrs. Hickman and her bodily heirs. It is true that Mrs. Green denied this conversation with herself, but does not deny but what it occurred with her husband; and then it must be borne in mind that Mrs. Green is an interested witness, while Lakenan is wholly disinterested.
Nor should it be forgotten in what a singular manner this whole business was transacted. Not satisfied with employing real estate agents, whose usual occupation was to prepare abstracts of titles, Mrs. Green employed Duncan, not to examine the title, and to pronounce upon its validity, as is usual for a lawyer to do in such cases; but the only question asked him, as he testifies, “was whether Lahenan’s deed in that form would pass the titlef” and he told them it would. It certainly seems odd that a quitclaim deed only should be required of Lakenan, who appears to be a man of means, while a conveyance with full covenants of warranty is exacted from Mrs. Hickman for the same property, she being described in that deed as a “widow lady” and not possessed, it would seem, of any other property to make her warranty good.
And then, look at another point; though Mrs. Hickman had been living on that lot for some three years, exercising all the valuable and outward indicia of absolute ownership, yet this quitclaim deed to her in 1889, recited a consideration of $2,000, as if the property had just been bought. Furthermore, it would seem, that before possession was obtained by Mrs. *187Green, she was informed by one of these plaintiffs that Mrs. Hickman only had a life interest in the property. Moreover, the deed executed by Mrs. Green was drawn, in all respects, like the destroyed deed; that it conveyed the forty-acre farm to Mrs. Hickman and “her bodily heirs.” Taking all these circumstances into consideration, it is difficult to see how the lower court could find Mrs. Green was a purchaser without notice.
4. Mrs. Green was not a competent witness, because the other contracting party was dead, and, therefore, she could not testify in her own favor. R. S. 1889, sec. 8918; Chapman v. Dougherty, 87 Mo. 617; Meier v. Thieman, 90 Mo. 433; Emmel v. Hayes, 102 Mo. 186. But these remarks are not to be understood as denying to her the right to combat by her testimony what others had testified she had done and said in their presence.
5. But the motion to exclude her testimony came too late. The general rule is, that where a party fails to object to incompetent evidence, and it has been received absolutely and unconditionally, and not upon an unperformed promise to show its relevancy, it can not afterwards be stricken out. 1 Rice on Evidence, 258, 259, and cases cited. State v. Hope, 100 Mo. 347.
6. The relation of attorney and client is not established until a proposal is made by the would-be client to engage • the services of the attorney and his acceptance of. the employment; but this proposal and its acceptance may arise either from express contract or from clear implication. But, until these two things occur, the relation of attorney and client does not exist, and, of consequence, communications made to the attorney in such circumstances are not privileged. Weeks on Attorneys, secs. 185, 183. Under this view, if Mrs. Green went to Mr. Jesse, and without engaging *188his services as an attorney, asked him to destroy the original deed from Lakenan to Mrs. Hickman and her children, and to supply its place by 'writing another, such a communication would not be privileged.
7. But it would not be privileged, for a far weightier reason: The privilege does not extend to, nor shelter advice concerning, nor assistance in, proposed infractions of the law. 1 Wharton’s Evidence [3 Ed.], sec. 590 and cases cited; 7 Am. & Eng. Encyclopedia of Law, p. 103 and cases cited. If, therefore, Mr. Jesse was thus approached by Mrs. Green, any communication of the sort not being privileged, he would be compelled to testify in regard to it.
8. If the plaintiffs who are adults, after being made fully aware of their rights in the premises, have ratified the transaction already mentioned by dealing with the property for which the exchange was. made, as their own, of course they would be estopped to proceed further; but in order to estop them, the evidence should be clear of their being fully aware of their rights. It is scarcely necessary to add that the doctrine of estoppel would not apply to the infant minors. And they not having taken any part in the transaction, are not required to make any conveyance , of their interest in the forty-acre farm; indeed, being minors it is out of their power to do so — and under the ruling in Craig v. Van Bebber, 100 Mo. loc. cit. 589, even if the forty acres had been sold and the proceeds squandered, they could repudiate the affair without tendering back the purchase price.
All these Matters, however, can be appropriately ■ settled, when this cause is returned to the lower court, and full and complete justice done between the parties litigant, and of course, a decree can be made divesting the title in the forty acres, out of the infants, and out of the adults, where the latter are not estopped.
*1899. As to the improvements made by Mrs. Green on the lot in Mexico, if she made them after engaging in the questionable transaction charged in the petition she could not hope to have such improvements considered in the adjustment of the equities of this cause.
The judgment will be reversed and cause remanded with directions to proceed in conformity with this opinion.
Buegess, J., concurs in all that has been said. Gantt, P. J., dissents in toto.
The foregoing opinion was filed in division number two, and met with the full concurrence of Judge Buegess, and is reported in 22 S. W. Rep. 455, but was transferred to court in bcmc because of the dissent of Gantt, J.
Owing to the importance of the principles involved in the ease, I have deemed it not improper to' add to what I have already said, a few additional observations.
1. I understand the rule of law to be that where one purchases an equitable interest in land, with notice of the fact that the legal title is outstanding in one other than his purchasee, that alone suffices to put the purchaser on inquiry and charge him with notice of all that to which such inquiry, if properly pressed, would lead.
Wade says: “ Where one purchases, with notice of the fact that the legal title to the property is in some one else than his grantor, he is thereby put upon inquiry as to the nature and extent of his 1 grantor’s title, and if such inquiries would lead to knowledge of circumstances affecting the title, he will be bound as by actual notice of such facts.” Wade on Notice [2 Ed.], sec. 18.
In this case that was just the situation, for the legal title was outstanding in Lakenan, though Mrs. *190Green in the paper signed by her admitted Mrs. Hickman to be the owner of the town property. On this point, the learned spokesman of the majority gives utterance to these remarks: “ Much stress is laid upon the fact that when Mrs. Hickman and Mrs. Green began to trade, the title of record was in Lakenan with Mrs. Hickman in possession. This is true, but there is absolutely, no evidence that Mrs. Green knew anything whatever about this title of record.”
Before these words were given forth which fix the limits and set the bounds to our registry acts, I had supposed, as stated by all the authorities I had previously examined, that a deed placed on record was ‘'constructive notice to all the world,” and that in this respect there was “nb difference in legal effect between actual and constructive notice.” 3 Washburn on Real Property [5 Ed.], 335.
Wade says: “ Where an instrument by which the title to real estate is affected is properly recorded, the record thereof is constructive notice to subsequent purchasers or incumbrancers under the same grantor. * *' * Any instrument affecting the title, which is properly recorded, is absolute notice to every one subsequently dealing with the title, irrespective of whether such person has examined the records, or even had an opportunity to make an examination.” Wade on Notice [2 Ed.], sec. 97. And the same author states this “presumption of knowledge is conclusive. ” Ibid.
And before the authoritative ruling aforesaid, I had also supposed that a married woman was not exempt from the operation of our registry acts, and that the effect on a married woman of the recording of a deed would be precisely the same in imparting notice to her as it would be upon any other person whomsoever. The statute seems to sanction this hitherto *191entertained view, for it says that ‘ ‘every such instrument,” etc., “ shall impart notice to all persons of the contents thereof.” R. S. 1889, sec. 2419.
In Jones v. Kearney, 1 Dr. & War. 134, the lord chancellor of Ireland held that “& feme covert, or an infant, is just as much bound by notice as an adult.”
If the authorities I have cited are to be deemed the safer guides on the point mentioned, and are, in consequence, to be followed rather than the majority opinion, then we have presented a clear case of a married woman chargeable and charged with notice of an outstanding legal title in a person other than her'proposed grantor, and, therefore, she was put on inquiry as to the nature and extent of that grantor’s title. This being true, a prima facie case was made out against her demanding that she exonerate herself from the attitude in which she was placed, by making all proper and legitimate inquiries as to the nature and extent of Mrs. Hickman’s title. In such a case when you prove that a person is put on inquiry, then the burden is shifted and it belongs to him to shift the burden, thus cast upon him, oft his own shoulders; to exonerate himself by rebutting the presumption thus raised against him by showing that he pushed all reasonable inquiries to their legitimate conclusion, but gained no information. If, on the other hand, he failed to make inquiry or to prosecute it with due diligence, the presumption remains operative and the conclusion of notice becomes absolute. 2 Pomeroy’s Equity Jurisprudence [2 Ed.], sec. 607.
And it is the duty of a purchaser who has been put on inquiry to seek information from his grantor, and a failure to do this, generally shows lack of due care and diligence in making inquiry. Ib., p. 840, note 2. And there are cases which hold that such a purchaser who neglects questioning his grantor will be charged with *192notice of all lie could have learned. Sergeant v. Ingersoll, 7 Pa. St. 340; s. c., 15 Ibid. 343; Espin v. Pemberton, 3 De G. & J. 547.
In the first of these cases, Gibson, O. J., observed: “A purchaser without notice must appear to have acted, not only with good faith, but with extreme vigilance, for equity refuses to protect the careless and the slothful;” and thereupon he rules Mrs. Sergeant chargeable with notice because she failed to make inquiry of her grantor what the legal title was, outstanding in another; and because she failed to make a like inquiry of the one holding the oustanding legal title.
Numerous authorities illustrate the position that, in many circumstances, an examination of the records and questioning the grantor, would not be sufficient, unless the inquiry were further prosecuted among third persons from whom information could probably be obtained, and that a neglect to make such inquiry, though prompted by the situation and demanded by the circumstances, had not been made, and leaving the party whose duty required “due inquiry” still chargeable with constructive notice. 2 Pomeroy’s Equity Jurisprudence, p. 841, note 3, and cases cited.
Applying to the case at bar the principles heretofore announced, it will be readily seen that Mrs. Green did not fulfill the true measure of diligence in making* inquiries of her grantor as to the title, nor of Lakenan; indeed, she repels the idea and denies his statement that she heard him say, anything concerning the situation and nature of the title. Nor does she pretend that shé even so much as asked Mrs. Hickman a single question as to .the nature and extent of her title, and as to the why and wherefore of the title remaining outstanding in Lakenan, and this, too, although she had been in to see Mrs. Hickman and the house, two or three weeks before she got the deed or traded. Who *193can doubt that, had Mrs. Green asked Mrs. Hickman about the title, or that if Lakenan had been asked in whom the title was, she would have received a reply adequate to all the demands of due diligence, honesty and good faith. But she sedulously refrained from making such inquiries, and, therefore, stands before us charged with the constructive notice which she received at the outset, and with the presumption aforesaid, which it was her duty to rebut, unrebutted.
2. A like line of remark and authorities apply to the possession of Mrs. Hickman; she had been in the open and notorious possession of the premises for three years, acting as the owner of the same and the owner of an unrecorded deed to herself for life, remainder to her bodily heirs. This being the posture of affairs, a duty was devolved on Mrs. Green to make inquiries of her intended grantor as to the nature and extent of her title, and also of Lakenan, the record owner, similar to those mentioned in the next preceding paragraph. Authorities supporting this view are there referred to; they exist in abundance.
In Vaughn v. Tracy, 22 Mo. 417, 25 Mo. 318, it was ruled that possession and apparent ownership brought home to the second purchaser is evidence of knowledge in such second purchaser of a prior unrecorded deed to the occupant, as ought, in ordinary circumstances, to satisfy a .jury that the second purchaser purchased with knowledged of the prior deed. This ruling has been constantly followed ever since, and cases showing this are cited in the former opinion herein delivered.
Why should this case be deemed dehors the familiar rule? What extraordinary circumstances are there disclosed in this record which forbid its application in the present instance? There are none, and *194Mrs. Green on this score also, remains charged with the constructive notice arising from occupancy and apparent ownership, because she has not rebutted the prima facie case made against her by showing proper, though fruitless, inquiries made. This fact of the prior unrecorded deed could not be ferreted out by searching the records; it rested alone in parol, and could only have been developed and unearthed by oral inquiry; an inquiry which Mrs. Green was as competent herself to make as anyone; but any inquiry which neither she nor anyone for her attempted to make. It is iterated, however, with great insistence, that the records were searched, an abstract made and the title examined, but this idea of searching the records for an unrecorded deed, and calling it due inquiry to do so, reminds one of the anecdote of Nelson who, bidden to withdraw his vessel from a naval battle when he should see displayed a signal from his admiral’s ship, and, being told that .the signal flag was flying, clapped the glass to his blind eye, and said, “1 don’t see the signal!”
In the very recent case of Freeman v. Moffit, 119 Mo. 280, the cases of Vaughn v. Tracy, supra, and nearly all of the subsequent cases in this court on this subject of evidence of constructive notice of a prior unrecorded deed arising from possession of land by an apparent owner, and of the duty of inquiry in such circumstances, were cited, quoted from, discussed and reaffirmed. Among them was the case of Leavitt v. LaForce, 71 Mo. 353, from which this extract is made:
“If Winans had ventured to examine the land upon which he contemplated taking an incumbranee, which he did take on the twenty-sixth of March, immediately upon his return home, he would have had an opportunity to ascertain from Morton, who was in possession as Leavitt’s tenant, the true state of the title, and under whom he held. * * * It was his duty when *195offering himself as a witness to Rave left nothing unexplained which would induce unfavorable inferences in regard to his bona fieles.”
In Freeman’s case, supra, an action of ejectment, "Wilkinson was in possession, and had thus been in possession by his tenant for nearly a year, at the time plaintiff came down to Polk county, examined and bought the land. The lower court expressly found plaintiff to be an innocent purchaser, but this court speaking through the learned author of the majority opinion, held that such finding was an error of fact and an error of law, remarking, after quoting the prevalent rule from Vaughn v. Tracy, supra, etc., that “we think there was strong evidence of notice to plaintiff of Wilkinson’s title when he bought and that if he had not ignored all the ordinary rules of prudence, he would have learned of the true state of the title, and that Wilkinson was the owner. The fact of Moffitt’s possession put him upon inquiry and he should not have blindly shut his eyes to the truth as it existed, and the court should have so declared in • an instruction.”
I am entirely unable to see why the same principle on similar facts should not dominate the present case, and Mrs. Green be held a purchaser with notice as a matter of law, she not having made the proper inquiries, and, therefore, chargable with constructive notice. Nor does it matter that the lower court expressly found that Mrs. Green was an innocent purchaser. This was done, as already seen, in Freeman’s case, by the lower court, but its finding was rejected and repudiated by this court, even in an action at law; and in the quite recent case of Blount v. Spratt, 113 Mo. 48 (Macfarlane, J., speaking for the court), it was ruled that equity cases are substantially triable de novo in this court, and that this court would not be *196bound by the finding of the lower court, nor would the supervisory control of this court over the lower court be abrogated by such findings. To the same effect is Hamilton v. Armstrong, 120 Mo. 597.
Holding these views, I am constrained to dissent from the majority opinion. I hold that the facts in this record show the clearest and strongest case of notice of any record I have ever examined.
Brace and Burgess, JJ., concur in the foregoing opinion.